EX PARTE QUAYLE
The Examiner notes that phone calls and voicemails were left for Norman Hainer Jr. at the (978) 289-0115 phone number on 3/1/2022 & 3/7/2022, but not return call was received.

This application is in condition for allowance except for the following formal matters: 
Amend claim 1 as follows: amend “the electrosurgical” to -the electrosurgical wand- in ll. 4.
Amend claim 4 as follows: amend “wherein summing,” to -wherein summing the value,- in ll. 3.
Amend claim 9 as follows: amend “delivery” to -the delivery- in ll. 11 & 14 (twice).
Amend claim 9 as follows: amend “a smoother energy delivery” to -the delivery of the energy more smoothly- in ll. 17.
Amend claim 10 as follows: amend “the energy delivered” to -the energy provided- in ll. 5.
Amend claim 10 as follows: amend “delivery” to -the delivery- in ll. 9.
Amend claim 14 as follows: amend “delivery” to -the delivery- in ll. 4 & 5 (twice).
Amend claim 14 as follows: 
Amend claim 15 as follows: amend “delivery” to -the delivery- in ll. 4 & 7 (twice).
 Amend claim 17 as follows: amend “of longer length” to -of time being a longer length- in ll. 11-12.
 Amend claim 17 as follows: amend “cease delivering the energy” to -cease the delivery of the energy- in ll. 14.
 Amend claim 17 as follows: amend “delivering the energy” to -the delivery of the energy- in ll. 18.
 Amend claim 18 as follows: amend “delivering the energy” to -the delivery of the energy- in ll. 4 & 7 (twice).
 Amend claim 20 as follows: amend “delivering the energy” to -the delivery of the energy- in ll. 4 & 7 (twice). 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
Acknowledgment is made to the after final amendment received 2/25/2022.


Terminal Disclaimer
The terminal disclaimer filed on 2/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,420,607 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
Claim 1 recites the limitation “measuring a value indicative of flow of the energy to the active electrode; summing the value, over a first predetermined window of time to create a first value indicative of a summed energy provided to the active electrode”, claim 10 recites the limitation “measure a value indicative of flow of the energy along the active terminal…sum the value…to create a first value indicative of a first sum of the energy provided along the active terminal” and claim 17 recites “measure a value…sum the value…resulting in a first value indicative of a summed energy”. Claims 1, 10 & 17 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As for claims 1, 9 & 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious a processor having a memory with non-transitory computer readable medium that controls an electrosurgical process by delivering energy to an active electrode, measuring a value indicative of energy flow to the electrode, summing that value over adjustable first and second windows of time to create first and second values indicative of first and second summed energies provided to the electrode, the windows of time being different but coextensive, and ceasing energy delivery in response to the first value meeting or exceeding a threshold value and/or the second value meeting or exceeding a predetermined value. 
The closest prior art is regarded as: Daw et al. (2007/0129716, previously cited) discloses delivering energy to an active electrode, measuring a value indicative of energy flow to the electrode, summing that value over an adjustable first window of time to create a first value indicative of a first second summed energy provided to the electrode, and ceasing energy delivery in response to the first value meeting or exceeding a threshold value.  Daw et al. fail to discuss summing the value over a second predetermined window of time to create a second value indicative of a second summed energy provided to the electrode and ceasing delivering of the energy in 
Claims 1, 3-15, 17-18 & 20 are allowed.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794